DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicants’ election of Group I (claims 1 – 4 and 9) in the reply filed on June 30, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 5 – 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/798,870 (U.S. Patent App. No. 2020/0279676 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘870 App claims a substantially identical coil component comprising a substantially identical Fe-Si-(Cr.Al) alloy, wherein the identical Si concentration limitation for the oxide coating is likewise claimed (see claim 1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding dependent claims 2 – 4 and 9, these limitations are either expressly met by the claims of the above-identified copending Application or are matters of mere routine optimization in terms of exact element concentrations – an optimization that is within the knowledge of a person of ordinary skill in the arts are optimizing compositions of magnetic alloys is routine in the inductor arts.

Claims 1 – 4 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/825,912 (U.S. Patent App. No. 2020/0312522 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘912 App claims a substantially identical coil component comprising a substantially identical Fe-Si-(Cr.Al) alloy, wherein the identical Si concentration limitation for the oxide coating is likewise claimed (see claim 1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding dependent claims 2 – 4 and 9, these limitations are either expressly met by the claims of the above-identified copending Application or are matters of mere routine optimization in terms of exact element concentrations – an optimization that is within the knowledge of a person of ordinary skill in the arts are optimizing compositions of magnetic alloys is routine in the inductor arts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Tanada (U.S. Patent App. No. 2017/0287605 A1), as evidenced by the Admitted Prior Art (APA) and Ishida (U.S. Patent App. No. 2017/0162307 A1).
Regarding claim 1, Tanada discloses a winding-type coil component (Title; Abstract; at least Figure 5 and Paragraph 0047) comprising: a core member having a winding core part of a columnar shape (ibid); a coil conductive wire wound around the winding core part of the core member (ibid); and a pair of terminal electrodes, each constituted by either an end part of the core conductive wire or a metal part to which the end part is connected (ibid -though not express in the Figure; however, the Examiner notes that ‘terminal electrodes’ are simply the portion of the coil that connects up to something outside the inductor and are necessarily present in such a winding-type coil inductor as Admitted in the APA (see Applicants’ Background section, Paragraph 0004); wherein the core member is constituted by: soft magnetic alloy grains containing Fe, Si, and at least one of Cr and Al, as constituent elements (Abstract and at least Paragraphs 0024 – 0026); and an oxide layer which is formed around the soft magnetic alloy grains to bond the soft magnetic alloy grains together (L-rich oxide layer 21A in Figure 1) and contains Si, as well as at least one of Cr and Al, as constituent elements, and whose content of Si based on mass is higher than a total content of Cr and Al (noting Paragraphs 0030 – 0034 and 0046 that this layer mainly contains the element L, i.e. Si, which means that 50% or more relative to the total contents are Si, excluding oxygen.  Since the only other potential elements are Fe and M, M being Al or Cr individually, the Examiner deems this is a clear teaching that the amount of Si by mass is greater than the amount of Al or Cr by mass.  See also evidentiary art to Ishida, which has a similar type of Fe-Si-Cr powder with an oxide coating, which clearly illustrates the Si-rich region adjacent the Fe-rich core, where the Si is clearly at a greater concentration than the Cr element).
Regarding claim 2, Tanada teaches the claimed Fe-rich region (Paragraph 0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanada as applied above and further in view of Ishitani et al. (U.S. Patent App. No. 2006/0027950 A1).
Regarding claims 3 and 4, Tanada only discloses the overall amounts of Si, Cr or Al, not the amounts within the grain.  Of this, Tanada teaches encompassing Si amounts (Paragraph 0025: 3 – 6 % versus the claimed 1 – 10%) and Fe (balance), but a higher amount of Cr or Al (Paragraph 0026: 3 – 6 % versus the claimed 0.2 – 2%), though – again - the Examiner notes that this is a total amount of these elements, not just the amount in the grain (and it is known that a large percentage of the Si and Al/Cr will migrate to the L-rich and M-rich oxide layers, such that each of these layers is 50% or more of the indicated element).
Furthermore, Ishitani et al. teaches that it is known to use amounts of 2% or less of the non-magnetic elements to enhance the magnetic properties of the alloy (Paragraphs 0046 – 0051).  Though Ishitani et al. is also directed to the overall amounts of these elements, it appears.
That being said, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of each element within the grain meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation, especially given the knowledge in the overall amounts of these elements (3 to 6 % by mass) and the fact that Si, Cr and Al all preferentially migrate to the corresponding L-rich or M-rich layers.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, the limitation of a ‘circuit board’ is not express in the art, but Ishitani et al. clearly teach that these structures are used for inductors, actuators, solenoids, etc. (Paragraph 0002) which are art recognized as requiring ‘circuits’ to be utilized in many applications – especially handheld electronics.  As such, the Examiner deems that placing the magnetic component on a ‘circuit board’ would have been well within the knowledge of a person of ordinary skill in the art at the time of Applicants’ invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner notes that many references disclose extremely similar inventions as Applicants with only minor differences; e.g. several documents talk about an Al-rich region versus a Si-rich region, etc.  At least one document filed after Applicants’ explicitly discloses a Si-rich region (Ishida et al. ‘946 A1), but this reference does not qualify as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
August 24, 2022